DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/07/2020.
Applicant’s election without traverse of 1-11, 16-24 in the reply filed on 5/07/2020 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 16-17, 21-24, is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Coelingh (EP 2100632).
Regarding claim 1, Coelingh discloses a sampling device (paragraph 0012, 0030-0032) comprising: a tubular main body (1) having a length and defining a lumen (7), wherein the lumen extends the length of the tubular main body (Fig. 1-5), the tubular main body having a distal end sized for insertion into a vaginal cavity (paragraph 0022-0023, 0032) and having a proximal end (16) defining threads (paragraph 0017); and 
a flexible sample container (4) (paragraph 0019), comprising threads for engagement with the threads of the proximal end of the tubular main body wherein the lumen of the tubular main body is in communication with the flexible sample container when the container is engaged (paragraph 0017).  
Regarding claim 2, Coelingh discloses wherein the flexible sample container includes a screw cap (paragraph 0031).  
Regarding claim 3, Coelingh discloses wherein the flexible sample container encloses a saline solution (paragraph 0030).  
Regarding claim 6, Coelingh discloses wherein the lumen has a diameter that is smaller at the distal end of the tubular main body than midway the length of the tubular main body (paragraph 0032) (Fig 5).  
Regarding claim 7, Coelingh discloses wherein the distal end of the tubular main body has a diameter greater than the diameter midway the length of the tubular main body (paragraph 0032) (Fig 5).  

Regarding claim 9, Coelingh discloses wherein the lumen has a diameter that is smaller at the distal end of the tubular main body than midway the length of the tubular main body (paragraph 0032) (Fig 5).  
Regarding claim 10, Coelingh discloses wherein the distal end of the tubular main body has a diameter greater than the diameter midway the length of the tubular main body (paragraph 0032) (Fig 5).  
Regarding claim 11, Coelingh discloses wherein the attacher comprises threads (paragraph 0017).
Regarding claim 16, Coelingh discloses a sampling device (paragraph 0021, 0030-0032) comprising: a tubular main body (1) having a length and defining a lumen (7), the tubular main body (1) defining a lumen (7) that extends the length of the tubular main body (Fig 1-5) and defines a single opening centrally at a distal end of the tubular main body (paragraph 0016), the distal end sized for insertion into a vaginal cavity (paragraph 0022-0023, 0032) and the tubular main body (1) having a proximal end (16) defining an attacher-detacher (14 and 20) (paragraph 0016-0018).  
Regarding claim 17, Coelingh discloses wherein the distal end of the tubular main body defines an indentation (11) bordering the single opening of the lumen (paragraph 0028). 

Regarding claim 19, Coelingh discloses wherein the sampling device has a length of 100 mm (paragraph 0023).
Regarding claim 20, Coelingh discloses wherein the diameter of the lumen is decreased to 2.4 mm at the distal end (paragraph 0024, 0032).
Regarding claim 21, Coelingh discloses wherein in the tubular main body defines indentations (21) (paragraph 0016-0017).
Regarding claim 22, Coelingh discloses further including a sampling fluid (paragraph 0030).  
Regarding claim 23, Coelingh discloses wherein the lumen has a diameter that is smaller at the distal end of the tubular main body than midway the length of the tubular main body (paragraph 0032).  
Regarding claim 24, Coelingh discloses wherein the distal end of the tubular main body has a diameter greater than the diameter midway the length of the tubular main body (paragraph 0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelingh in view of Bennett (GB 2323288).
Regarding claim 4, Coelingh is silent regarding the flexible sample container encloses a preservative.  Bennett teaches the flexible sample container encloses a preservative (page 4, paragraph 1). Therefore, it would have been obvious at the time of the invention to modify 
Regarding claim 5, Coelingh is silent regarding the flexible sample container defines two compartments within the container.  Bennett teaches the flexible sample container defines two compartments within the container (page 4, refer to claim 1). Therefore, it would have been obvious at the time of the invention to modify Coelingh by Bennett for the purpose of providing an apparatus for separating tissue from aspirates during evacuative medical procedures to prevent contamination or exposure to the user of delicate body fluid samples. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791